F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                               APR 25 1997
                                      TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk


 STEVEN CARLO BASOLO,

          Plaintiff - Appellant,
 v.
                                                      Nos. 96-8106 and 96-8107
 WILLIAM L. MILLER, MILLER &                   (D.C. Nos. 96-CV-1045 & 96-CV-1031 )
 FASSE, P.C., CHERYL RANCK                             (District of Wyoming)
 SCHWARTZ, RANCK & SCHWARTZ,

          Defendants - Appellees.




                                   ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, PORFILIO, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered

submitted without oral argument.




      *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       Steven Carlo Bassolo, acting pro se, filed two complaints in the district court

asserting claims under 42 U.S.C. §§ 1983 and 1985 against two attorneys and their firms.

The district court dismissed with prejudice for failure to state a claim under Fed. R. Civ.

P. 12(b)(6). We consolidate the cases here merely for disposition because of their

common issues.

       We have examined the briefs and the record and agree with the district court’s

legal analysis in all respects. See Barnard v. Young, 720 F.2d 1188, 1189 (10th Cir.

1983) (a private attorney is not a state actor under § 1983 even though he is an officer of

the court); Meeker v. Kercher, 782 F.2d 153, 155 (10th Cir. 1986) (a guardian ad litem is

not a state actor under § 1983); Bray v. Alexandria Women’s Health Clinic , 113 S. Ct.

753, 758 (1993) ( failure to assert a race based animus bars an action under § 1985).

These cases are unassailable impediments to Mr. Basolo’s ability to state a claim upon

which relief can be granted. The judgments are AFFIRMED substantially for the

reasons stated by the district court.


                                           ENTERED FOR THE COURT



                                           John C. Porfilio
                                           Circuit Judge